DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objection have been fully considered and are persuasive.  The Drawing Objection has been withdrawn. 
Applicant’s arguments, with respect to Objections to Claim 1 have been fully considered and are persuasive.  The Objections to Claim 1 have been withdrawn. 
Applicant’s arguments, with respect to Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn. 
The amended Claim 1 requires limitations, namely a first roller and a first shaft, as well as a second roller and a second shaft, not present in the previously examined claims.  The previous limitations, namely a pair of rollers rotatable around a rotation axis, were rejected using Mullin (60), as stated in the previous Non-Final Office Action, dated 25MAY2021.  As such, the arguments against the combination of Katou (US 2016/0354820), hereinafter Katou, in view of Mullin, et alia (US 2012/0171382) hereinafter Mullin, are moot.  However, upon further examination of the amended Claim 1, new rejections are set forth as stated below, namely the prior art Katou (1) has been cited as the basis for rejection, with respect to the amended Claim 1. 
Examiner notes that Applicant makes no arguments per se against the 35 USC 103 based Rejections of Claims 3, 5, 7, or 17. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katou (US 2016/0354820), hereinafter Katou, in view of Mullin, et alia (US 2012/0171382) hereinafter Mullin. 
Regarding Claim 1, Katou discloses an electric wire straightening device (6) 
(Para [0026], Ln 3; as illustrated in at least Fig 1 ). Katou further discloses an electric wire holding part (1) holding an electric wire (9) having been withdrawn from a non­rotating electric wire reel (90) (Para [0028], Ln 4-6) as a predetermined accommodation (Para [0028], Ln 2) place along a central axis direction of the non­rotating electric wire reel but allowing the electric wire to be withdrawn from the predetermined accommodation place (as illustrated in at least Fig 1 ), wherein a twist in the twist direction occurs in the held electric wire between the accommodation place and the electric wire holding part while the electric wire is being withdrawn from the non-rotating electric wire reel (Para [0030], Ln 2-4; Examiner notes that Katou teaches the wire [9] twists as it is unwound from the electric wire reel [90]). 
Katou further discloses wherein the electric wire holding part (1) is provided with a first roller (21) that is rotatable around a first rotation shaft (220) crossing a withdrawal direction of the held electric wire (24) withdrawn from the electric wire holding part (1) and a second roller (22) that is rotatable around a second rotation shaft (210) parallel to the first rotation shaft (220) (as illustrated in at least Fig 2) (Examiner notes that the axes [201] & [202] of the shafts [210] & [220], respectively, are shown to be parallel in Fig 3 and the roller [22] & shaft [220] are connected to the support [30] by the pin element [3221], thus allowing it to rotate around the common axis of the roller supports [321] & [311], to be substantially parallel to the roller [21] & shaft [210]), 
wherein the second rotation shaft (201) is provided separably from the first rotation shaft (220) and biased toward the first rotation shaft (as illustrated in at least Fig 2), so that an outer periphery of the second roller is provided to be pressed against an outer periphery of the first roller (as illustrated in at least Fig 2; Examiner notes that the outer peripheries of the rollers are illustrated to be in contact with the wire and not each other, however screw [3224] is provided to adjust the relative position of the first roller [21] with respect to the second roller [22], thus providing the capability of contact between the outer peripheries of both rollers), 
wherein the first (21) and second (22) rollers are configured to clamp the held electric wire between the outer peripheries of the pair of rollers first and second rollers (as illustrated in at least Fig 2), and
wherein the first and second rollers are further configured to rotate in the untwist direction reverse to the winding direction of the electric wire while clamping the electric wire to straighten the electric wire (Para [0011], Ln 14-17; as illustrated in at least Fig 1). 
Examiner notes that Katou is not explicit to the wire being electric wire, but a skilled Artisan would recognize that a property of metal is that it may be drawn into a wire, metal is known to conduct electric current and therefore, wire may be used as a synonym for electric wire. Katou is silent to a rotation driving part. 
Mullin also teaches a wire straightening device. Mullin further teaches an electric wire holding part (60) (Para [0011], Ln 6; as illustrated in at least Fig 1 ), the electric wire holding part (60) being provided rotatably together with the held electric wire (24) around an axis of the held electric wire (24) (Para [0011], Ln 13-15); and a rotation driving part (66) (Para [0011], Ln 15; as illustrated in at least Fig 1) rotating the electric wire holding part (60) and the held electric wire (24) in an untwist direction reverse to a twist direction around the axis of the held electric wire (24) (as illustrated in at least Fig 1 ), wherein the rotation driving part (64) (as illustrated in at least Fig 1) rotates the electric wire holding part (60) holding the electric wire (24) while the wire (24) is being withdrawn from the electric wire reel (34) in a direction, as the untwist direction, reverse to a winding direction of the electric wire in the electric wire reel (as illustrated in at least Fig 1 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric wire straightening device disclosed by Katou, comprising and electric wire holding parts, by adding the rotation driving part taught by Mullin, in order to both remove the twist caused by withdrawing the electric wire from the non-rotating predetermined accommodation place and straighten the held electric wire in one device. 
Examiner notes the limitation "a pair of rollers that are rotatable around a rotation axis crossing a withdrawal direction of the electric wire" (Claim 1, Ln 16-17) has been interpreted to mean each roller rotates about a separate rotation axis, both of which cross a withdrawal direction of the electric wire, consistent with the disclosure (Fig.s 1 & 3). 
Regarding Claim 17, the combination of Katou and Mullin teaches all elements of claimed invention as stated above. Katou further discloses an inlet port (300) (Para [0048], Ln 12-13; as illustrated in at least Fig 2) of the electric wire holding part (1) provided on a side of the accommodation place is formed into a wide mouth shape spreading outwardly in the electric wire holding part, and the electric wire is held on an axis passing through a center of the inlet (as illustrated in at least Fig 1 ). 
Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Mullin and Hampson (US 2,752,956) hereinafter Hampson. 
Regarding Claim 3, the combination of Katou and Mullin teaches all elements of claimed invention as stated above. Katou further discloses a wire straightening and cutting device, wherein a scale cutter (7) & (8) withdrawing out (Para [0025], Ln 1 & 5-7) the electric wire (9) while measuring a withdrawal length (Para [0025], Ln 6-7 & Para [0039], Ln 5-7) from the electric wire holding part ( 1) is disposed on a downstream side of the electric wire holding part (1) (as illustrated in at least Fig 1 ), and 
cutting the electric wire when the withdrawal length reaches a target withdrawal length (Para [0025], Ln 5-7). Katou is silent to the rotation driving part. 
Hampson teaches a wire straightening device wherein the rotation driving part (48) acquires the target withdrawal length from the scale cutter (46), and rotates the electric wire holding part (36) at a number of rotations based on the target withdrawal length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Katou and Mullin, by replacing the rotation driving part and scale cutter, as taught by Hampson, to more effectively withdraw and simultaneously cut a measured length of electric wire. 
Regarding Claim 5, the combination of Katou, Mullin and Hampson teaches all elements of claimed invention as stated above and Hampson further teaches wherein the scale cutter (46) repeatedly executes withdrawing from the electric wire holding part (36) and cutting (Col 2, Ln 46-47 describes the operation of withdrawing the electric wire and cutting continuously, which implies repeated operations), and 
wherein the rotation driving part (48) acquires the target withdrawal length when withdrawing and cutting were executed by the scale cutter (46) at a previous time, and before withdrawing and cutting is executed by the scale cutter (46) at a present time, 
rotates the electric wire holding part (36) at the number of rotations based on the target withdrawal length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 
Regarding Claim 7, the combination of Katou, Mullin and Hampson teaches all elements of claimed invention as stated above and Hampson further teaches wherein the scale cutter (46) repeatedly executes withdrawing from the electric wire holding part (36) and cutting (Col 2, Ln 46-47 describes the operation of withdrawing the electric wire and cutting continuously, which implies repeated operations), and 
wherein the rotation driving part (48) preliminarily acquires the target withdrawal length for performing withdrawing and cutting executed by the scale cutter (46) in present time (this is disclosed by Hampson [Col 2, Ln 46-47] stating the operation is continuous and therefore the target withdrawal length must be acquired prior to withdrawing and cutting), and 
before or while withdrawing (this is disclosed by Hampson [Col 3, Ln 27-31] stating the rotation driving part [(48)] is connected to both scale cutter [(46)] withdrawing the electric wire and the electric wire holding part [(36)] which would necessarily both operate at least during withdrawal of the electric wire), 
rotates the electric wire holding part (36) at the number of rotations based on the target withdrawal length (Col 3, Ln 27-31 describes the electric wire holding part [(36)] and scale cutter [(46)] both connected to the rotation driving part [(48)] and withdrawing the electric wire [(40)] until cut simultaneously, therefore, number of rotations of the electric wire holding part [(36)] is based on the predetermined wire length). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Denzler (US 4,920,776), hereinafter Denzler. Denzler teaches a wire 
straightening apparatus having rollers which rotate on axes crossing the wire axis. 
David (US 5,427,295), hereinafter David. David a wire feeding apparatus having rollers which rotate on axes crossing the wire axis. 
Yokoo, et alia (US 5,442,946), hereinafter Yokoo. Yokoo teaches a wire straightening apparatus having rollers which rotate on axes crossing the wire axis. 
Ishibashi, et alia (US 2008/0314473), hereinafter Ishibashi. Ishibashi teaches a wire straightening apparatus with integral cutting and measuring devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725